fp) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Pageiof7 Page |ID#:1

oO ont oOo a F ODO ND =

PMP DN PR PO PD PD PN PO DO |= = S@& = = = eo em oem doin
Oo Nn Oo oO BR WO DHS |= OO O DAN ODO OF KR WO DY 3 EC

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com
PHILLIP S. BATHER #273236, PBather@DarrasLaw.com

(arrasLaw

3257 East Guasti Road, Suite 300
Ontario, California 91761-1227
Telephone: (909) 390-3770
Facsimile: (909) 974-2121

Attorneys for Plaintiff
MARISSA ROJAS
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
MARISSA ROJAS,. Case No:
Plaintiff, . COMPLAINT FOR BENEFITS UNDER
AN EMPLOYEE WELFARE BENEFIT
VS. PLAN
LIFE INSURANCE COMPANY OF
NORTH AMERICA,
Defendant.

 

 

Plaintiff alleges as follows:

1. This Court's jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337
and 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security
Act of 1974, 29 U.S.C. § 1101, et seq. (hereafter “ERISA”) as it involves a claim by
Plaintiff for disability benefits under an employee benefit plan regulated and governed
under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.
§ 1331 as this action involves a federal question.

2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of
the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.

Those avenues of appeal have been exhausted.

-41-
COMPLAINT

 
fp) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Page 2of7 Page ID #:2

oN ODO TO fF WO DN =

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

3. Plaintiff is informed and believes and thereon alleges that the Capital One
Financial Corporation Group Long Term Disability Plan (“Plan”) is an employee welfare
benefit plan established and maintained by Capital One Financial Corporation
(‘CAPITAL’), to provide its employees and those of its subsidiaries and affiliates,
including Plaintiff, MARISSA ROJAS (“Plaintiff’ and/or Ms. ROJAS”), with income
protection in the event of a disability and is the Plan Administrator.

4. Plaintiff alleges upon information and belief that Defendant, LIFE
INSURANCE COMPANY. OF. NORTH:AMERICA (‘“LINA”), is, -and at all relevant times
was,-a corporation duly organized and. existing under.and by virtue of the laws of the
State of Pennsylvania, authorized to transact and transacting the business of insurance
in this state,.and,.the insurer,and Claims Administrator for the Plan.

§.: . Plaintiff.further alleges.that venue is proper in this district pursuant to 29
U.S.C. § 1132(e)(2) in that defendant LINA,. who fully.insured the policy and who is
ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or
about November.1; 1956, LINA has: been registered as.a corporation with the state of
California, has extensive contacts within the state, employs California residents,
conducts ongoing. business within the state and therefore, may be found within the
state.

6. At all relevant.times Plaintiff was a resident and citizen of the United
States, an employee of CAPITAL, its successors, affiliates and/or subsidiaries, and a
participant in the Plan.

.. %., Based upon information and belief, Plaintiff alleges that at all relevant
times. herein Plaintiff was covered under group disability policy number FLK-980219 (the
“Policy”) that had.been issued by Defendant LINA to CAPITAL to insure its Plan, and
the eligible participants and beneficiaries of the Plan, including Plaintiff.

8. The subject Policy promised:to pay: Plaintiff monthly long term disability
benefits for a specified: period of time should she become disabled. Therefore, LINA

both funds and decides whether claimants will receive benefits under the Plan and as

malt, - 2 hoo
COMPLAINT
fp) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Page 3of7 Page |ID#:3

oO On Oo a BF WO DO =

MO MO HMO DBO NY DB ND ND NDO HS | ww |= oo S2& oo mem em wn
on oon FF WO NY |= OF O DB nN Oa fh WO ND A CO

such suffers from a structural conflict which requires additional skepticism.

9. Based upon information and belief, Plaintiff alleges that, according to the
terms of the Plan, if Plaintiff became disabled, LINA promised to pay long term disability
benefits to Plaintiff as follows: |

° Elimination Period: The later of 180 days or the date Short Term Disability

benefits end.

° Gross Disability Benefit:

0 Core Benefit: 50%:

Oo: Optional Benefit: 70%:

-o. The lesser ofthe percent of an Employee’s monthly Covered
Earnings listed above, rounded to the nearest dollar, or the
Maximum. Disability Benefit.

° Maximum Disability Benefit:

o Gore Benefit: $12,000 per month

o Optional Benefit: $17,500 per month

° Definition. of Disability/Disabled:

o The Employee is considered Disabled if, solely because of Injury or
Sickness, he or she is:
= 1, Unable to perform the material duties of his or her Regular
Occupation; and
« 2. Unable to earn 80% or more of his or her Indexed
.., Earnings from working in his or her Regular Occupation.
¢., After: Disability Benefits have been payable for 24 months, the
Employee is considered. Disabled if, solely due to Injury or
Sickness, he or she is:
« 1, unable to perform the material duties of any occupation for
which he or she is, or may reasonably become, qualified

based on education, training or experience; and

-3-
COMPLAINT
fp) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Page 4of7 Page ID#:4

Oo nN ODO oO KR WO DN =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

« 2. Unable to earn 80% or more of his or her Indexed
Earnings.

10. Prior to her disability under the terms of the Plan, Plaintiff, who had been
employed with CAPITAL, was working as a Senior Recruiter.

11. Onor about October 1, 2019, Plaintiff became disabled as defined by the
terms of the Plan and timely submitted a claim to LINA for payment of disability benefits.

12. | However, on or about April 23, 2020, LINA unreasonably and unlawfully
denied her long term disability claim. And, on or about January 20, 2021, LINA
unreasonably and unlawfully upheld its denial of the disability claim.

13. | According to LINA’s denial letters:

© April 23, 2020:..“After completing our review of your claim, we are
~ unable to approve your claim for benefits. ...You have the right to
bring a legal action for benefits under the Employee Retirement
Income Security Act of 1974 (ERISA) section 502(a) following an
. adverse benefit determination on appeal.”

e January 20, 2021: “After completing our review of her claim, we
must uphold our prior decision to deny LTD benefits. ...At this point
in time she has exhausted all administrative levels of appeal and no
further appeals will be considered. ...Please note that you have the
right to bring a legal action for benefits under the Employee
Retirement Income Security Act of 1974 (ERISA) section 502(a)
following an adverse benefit determination on appeal.”

14. In so doing, LINA unreasonably and unlawfully failed to timely identify the
medical personnel who reviewed Plaintiff's file; relied upon the opinions of physicians
who were financially biased and/or not qualified to refute the findings of Plaintiff's board
certified physicians; relied strictly upon physical requirements of occupations instead of
taking into consideration the non-exertional requirements of Plaintiff's regular, or any,

occupation; and misrepresented the terms of the Policy.

-4-

 

COMPLAINT

 
[>) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Page5of7 Page ID#:5

oO ON ODO oO FBR WO DY =

NO NO NO ie) No NO NO N NO = — = — — — — = = —
© “Nl oOo o1 AR oo NO = Oo co oo ~“ oO) a ps Oo NO an)

15. Additionally, LINA knew, or should have known, that the documentation
submitted to and/or obtained by LINA clearly substantiated Plaintiff's disability and
entitled her to benefits under the Plan.

16. Todate, even though Plaintiff has been disabled, LINA has not paid
Plaintiff any disability benefits under the Policy. The unlawful nature of LINA’s decision
to deny the claim is evidenced by, but not limited to, the following:

° LINA engaged in procedural violations of its statutory obligations under

ERISA, including, but.not limited to, failing to promptly identify the medical
consultants who reviewed her file; failing to timely advise Plaintiff of what
specific documentation. it needed from her to perfect her claim; and

° LINA ignored the obvious, combed the record, and took selective evidence

out of context as a pretext to deny Plaintiff's claim; and

.. LINA:ignored the. opinions of Plaintiff's board certified treating physicians

and/or misrepresented the opinions of Plaintiff's treating physicians.
Deference should be given to the treating physicians’ opinions as there are
no. specific, legitimate reasons .for rejecting the treating physicians’ opinions
which are based on substantial evidence in the claim file. Further, LINA’s
highly conflicted physicians’ opinions do not serve as substantial evidence
as they are not supported by evidence in the claim file nor are they
consistent with the overall evidence in the claim file.

17. Additionally, ERISA imposes higher-than-marketplace quality standards
on insurers. It sets forth a special standard of care upon a plan administrator, namely,
that the administrator “discharge [its] duties” in respect to discretionary claims
processing “solely in the interests of the participants and beneficiaries” of the plan, §
1104(a)(1); it simultaneously underscores the particular importance of accurate claims
processing by insisting that administrators “provide a ‘full and fair review’ of claim
denials,” Firestone, 489 U.S., at 113 (quoting § 1133(2)); and it supplements

marketplace and regulatory controls with judicial review of individual claim denials, see

-5- .
COMPLAINT

 
[p) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Page 6of7 Page ID #:6

oO Ont oO oO BR WOW DN =

NO RO BD PD PD DPD PD PY PO = =| - & or er hh odhdhduwrdwdhUuwhlU
oe “I oO) oO & oo N — Oo © © a | o oi AK ao NO nn)

§ 1132(a)(1)(B).

18. Asadirect and proximate result of LINA’s failure to provide Plaintiff with
disability benefits, Plaintiff has been deprived of said disability benefits owed under the
Plan.

32. Asa further direct and proximate result of the denial of benefits, Plaintiff
has incurred attorney fees and costs to pursue this action, and is entitled to have such
fees and costs paid by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA §
502(g)(1).

33. Acontroversy now exists between the parties as to whether Plaintiff was
disabled as defined. in the Plan.. Plaintiff.seeks the declaration of this Court that she met
the Plan’s definition of disability and consequently was entitled to all benefits from the
Plan to which she might be entitled while receiving disability benefits, with
reimbursement of all expenses and premiums paid for such benefits from the beginning
of her claim. In the alternative, Plaintiff seeks a remand for a determination of Plaintiff's
claim consistent with the terms of the Plan.

WHEREFORE, Plaintiff prays for relief against Defendants. as follows:

1. An award.of benefits in the amount not paid Plaintiff beginning on or about
April 5,.2020, together with interest at the legal rate on each monthly payment from the
date it became due until the date it is paid; plus all other benefits from the Plan to which
she might be entitled while receiving disability benefits, with reimbursement of all
expenses and premiums paid for such benefits or, in the alternative, a remand for a
determination of Plaintiff's claim consistent with the terms of the Plan;

2. An order determining Plaintiff is entitled to disability payments/benefits so
long as she remained disabled as defined in the Plan;

3. For reasonable attorney fees and costs incurred in this action; and,

//1 |
TI
/T1

-6-
COMPLAINT

 
fp) DarrasLaw

Case 2:21-cv-05909-VAP-MAR Document1 Filed 07/21/21 Page 7of7 Page ID#:7

oO ON ODO oa BR WO LH =|

NR RP DP PO NYO DY NM HM DM -— | ow os mw mm mw or hom on
oN Of oa KR WO DY |= OC © WON OO oT KR WHO HM 2 OO

4. For such other and further relief as the Court deems just and proper.

Dated: July 21, 2021

DarrasLaw

FRANK N. DARRAS
SUSAN B. GRABARSKY
PHILLIP S. BATHER
Attorneys for Plaintiff

MARISSA ROJAS

-7-
COMPLAINT

 
